Order entered June 16, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00542-CV

    IN RE CHRISTOPHER PITTS AND CHRISTINA PITTS, Relators

          Original Proceeding from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-02155-A

                                   ORDER
               Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus. We also DENY relators’ motion to expedite as moot.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE